Exhibit 10.1

CHANGE IN TERMS AGREEMENT

 

Principal

   Loan Date    Maturity    Loan No    Call / Coll    Account    Officer   
Initials

$4,000,000.00

   06-23-2006    10-10-2007    258901       0000002589-01    310    M K

References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.

Any item above containing “* * *” has been omitted due to text length
limitations.

 

Borrower:   

RAINMAKER SYSTEMS, INC.

900 E. HAMILTON AVENUE STE 400

CAMPBELL, CA 95008

   Lender:   

BRIDGE BANK, National Association

55 Almaden Boulevard

Suite 100

San Jose, CA 95113

 

Principal Amount: $4,000,000.00

   Initial Rate: 8.000%    Date of Agreement: June 23, 2006

DESCRIPTION OF EXISTING INDEBTEDNESS. A Revolving Line of Credit evidenced by
that certain Promissory Note #258901 (“Note”) dated April 29, 2004, in the
original principal amount of Four Million and 00/100 Dollars ($4,000,000.00) and
any and all modifications thereafter. The outstanding principal balance due
under the Note, as of the date of this Agreement, is $0.00.

DESCRIPTION OF CHANGE IN TERMS. The Note is hereby amended and restated as
follows:

The date on which all-outstanding principal is due and payable (together with
any accrued but unpaid interest thereon) is hereby extended from December 10,
2006 to October 10, 2007 (“Maturity Date”).

PAYMENT. Borrower will pay this loan in one payment of all outstanding principal
plus all accrued unpaid interest on October 10, 2007. In addition, Borrower will
pay regular monthly payments of all accrued unpaid interest due as of each
payment date, beginning July 10, 2006, with all subsequent interest payments to
be due on the same day of each month after that.

VARIABLE INTEREST RATE. The interest rate on this Agreement is subject to change
from time to time based on changes in an independent index which is the Prime
Rate as published in the Wall Street Journal (the “Index”). The Index is not
necessarily the lowest rate charged by Lender on its loans. If the Index becomes
unavailable during the term of this loan, Lender may designate a substitute
index after notice to Borrower. Lender will tell Borrower the current Index rate
upon Borrower’s request. The interest rate change will not occur more often than
each day. Borrower understands that Lender may make loans based on other rates
as well. The Index currently is 8.000% per annum. The interest rate to be
applied to the unpaid principal balance of the Note will be at a rate equal to
the Index, resulting in an initial rate of 8.000% per annum. NOTICE: Under no
circumstances will the interest rate on the Note be more than the maximum rate
allowed by applicable law.

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER
AGREES TO THE TERMS OF THE AGREEMENT.

BORROWER:

 

RAINMAKER SYSTEMS, INC.

By:

 

/s/ Steve Valenzuela

  Authorized Signer for RAINMAKER SYSTEMS, INC.

Date: 7/6/06



--------------------------------------------------------------------------------

DISBURSEMENT REQUEST AND AUTHORIZATION

 

Principal

   Loan Date    Maturity    Loan No    Call / Coll    Account    Officer   
Initials

$4,000,000.00

   06-23-2006    10-10-2007    258901       0000002589-01    310    M K

References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.

Any item above containing “* * *” has been omitted due to text length
limitations.

 

Borrower:   

RAINMAKER SYSTEMS, INC.

900 E. HAMILTON AVENUE STE 400 CAMPBELL, CA 95008

   Lender:   

BRIDGE BANK, National Association

55 Almaden Boulevard

Suite 100

San Jose, CA 95113

LOAN TYPE. This is a Variable Rate Nondisclosable Revolving Line of Credit Loan
to a Corporation for $4,000,000.00 due on October 10, 2007. The reference rate
(Prime Rate as published in the Wall Street Journal, currently 8.000%),
resulting in an initial rate of 8.000.

PRIMARY PURPOSE OF LOAN. The primary purpose of this loan is for:

¨  Personal, Family, or Household Purposes or Personal Invastment.

x  Business (Including Real Estate Investment).

SPECIFIC PURPOSE. The specific purpose of this loan is: WORKING CAPITAL.

DISBURSEMENT INSTRUCTIONS. Borrower understands that no loan proceeds will be
disbursed until all of Lender’s conditions for making the loan have been
satisfied. Please disburse the loan proceeds of $4,000,000.00 as follows:

 

Undisbursed Funds:

   $ 4,000,000.00       

Note Principal:

   $ 4,000,000.00

CHARGES PAID IN CASH. Borrower has paid or will pay in cash as agreed the
following charges:

 

Prepaid Finance Charges Paid in Cash:   

$10,000.00 LOAN FEE

     $10,000.00

Other Charges Paid in Cash:

  

$50.00 MONITORING FEE

   $ 50.00       

Total Charges Paid in Cash:

   $ 10,050.00

AUTOMATIC PAYMENTS. Borrower hereby authorizes Lender automatically to deduct
from Borrower’s account, numbered 101032936, the amount of any loan payment. If
the funds in the account are insufficient to cover any payment, Lender shall not
be obligated to advance funds to cover the payment. At any time and for any
reason, Borrower or Lender may voluntarily terminate Automatic Payments.

FINANCIAL CONDITION. BY SIGNING THIS AUTHORIZATION, BORROWER REPRESENTS AND
WARRANTS TO LENDER THAT THE INFORMATION PROVIDED ABOVE IS TRUE AND CORRECT AND
THAT THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN BORROWER’S FINANCIAL CONDITION
AS DISCLOSED IN BORROWER’S MOST RECENT FINANCIAL STATEMENT TO LENDER. THIS
AUTHORIZATION IS DATED JUNE 23, 2006.

BORROWER:

 

RAINMAKER SYSTEMS, INC.

By:

 

/s/ Steve Valenzuela

  Authorized Signer for RAINMAKER SYSTEMS, INC.

Date: 7/6/06



--------------------------------------------------------------------------------

Modification to Business Loan Agreement

This Modification is entered into this 23rd day of June, 2006, by and between
Rainmaker Systems, Inc, (“Borrower”), and Bridge Bank, National Association
(“Lender”).

Recitals

WHEREAS, Borrower is currently indebted to Lender pursuant to the terms and
conditions of that certain Business Loan Agreement (“Agreement”) between
Borrower and Lender dated December 16, 2005, and

WHEREAS, Lender and Borrower have agreed to modify the terms and conditions set
forth in the Agreement and particularly (but without limitation) with respect to
the Affirmative Covenants set forth in the Business Loan Agreement.

Agreements

NOW THEREFORE, for good, valuable and sufficient consideration the undersigned
agrees, confirms and ratifies the terms and provisions of the Agreement as set
forth therein, including without limitation.

The Minimum Income and Cash Flow Requirements, Debt Service Coverage Ratio and
Minimum unrestricted Cash provision of the Business Loan Agreement is hereby
deleted in its entirety and the following Minimum Income and Cash Flow
Requirements, Debt Service Coverage Ratio and Minimum unrestricted Cash is
attached and made a part thereof:

Minimum Income and Cash Flow Requirements: Maintain not less than the following
Minimum Net Income Level: $1.00. Maintain not less than the following Minimum
Net Income Level: evaluated at quarter-end starting 6/30/06 and thereafter.

Debt Service Coverage Ratio: Borrower agrees that the net annual operating
income shall at all times yield a Debt Service Coverage Ratio (“DSCR”) equal to
or in excess of 1.25:1.00. The DSCR is based on annual net operating income as
reported in operating statements as a ratio to the total annual monthly debt
service obligation to the Bank. This covenant is evaluated at quarter-end
starting 6/30/06 and thereafter.

Minimum Unrestricted Cash: Borrower must maintain deposits of unrestricted cash
with Lender of at least $2,750,000.00 (“Minimum Deposit Amount”). The Minimum
Deposit Amount shall be reduced to the amount equal to 1.0 times the total of
all Borrower’s term borrowings from Lender rounded up to the nearest $250,000.00
increment.

Except as specifically provided herein, all terms and conditions of the Business
Loan Agreement are hereby ratified and confirmed in all respects, and shall
remain in full force and effect, without waiver or modification. All terms
defined in the Business Loan Agreement shall have the same meaning when used in
this Modification. This Modification and Business Loan Agreement shall be read
together, as one document.

Borrower hereby remakes all representation and warranties contained in the
Business Loan Agreement and reaffirm all covenants set forth therein. Borrower
further certifies that as of the date of this Modification there exists no Event
of Default as defined in the Business Loan Agreement and Promissory Note nor any
condition, act or event which with the giving of notice or the passage of time
or both would constitute any such Event of Default.

IN WITNESS WHEREOF, the parties hereto have caused this Modification to be
executed as of the day and year first written above.

 

Borrower:

Rainmaker Systems, Inc.

By:

 

/s/ Steve Valenzuela

  Authorized Signer for Rainmaker Systems, Inc.

Date: 7/6/06

 

Lender:

Bridge Bank, National Association

By:

 

/s/ Martin Kriegler

  Martin Kriegler, Vice President



--------------------------------------------------------------------------------

CHANGE IN TERMS AGREEMENT

 

Principal

   Loan Date    Maturity    Loan No    Call / Coll    Account    Officer   
Initials

$1,666,672.00

   06-29-2006    02-02-2008    258904       0000002589-01    310    M K

References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.

Any item above containing “* * *” has been omitted due to text length
limitations.

 

Borrower:   

RAINMAKER SYSTEMS, INC.

900 E. HAMILTON AVENUE, SUITE 400 CAMPBELL, CA 95008

   Lender:   

BRIDGE BANK, National Association

55 Almaden Boulevard

Suite 100

San Jose, CA 95113

 

Principal Amount: $1,666,672.00

   Initial Rate: 8.000%    Date of Agreement: June 29, 2006

DESCRIPTION OF EXISTING INDEBTEDNESS. A loan evidenced by that certain
Promissory Note #258904 (“Note”) dated February 2, 2005 in the original
principal amount of Three Million And No/00 Dollars ($3,000,000.00) and any and
all modifications thereafter. The outstanding principal balance due under the
Note, as of the date of this Agreement, is $1,666,672.00.

DESCRIPTION OF CHANGE IN TERMS. The Note is hereby amended and restated as
follows:.

PAYMENT. Borrower will pay this loan in 19 principal payments of $83,333.00 each
and one final principal and interest payment of $83,919.15. Borrower’s first
principal payment is due July 2, 2006, and all subsequent principal payments are
due on the same day of each month after that. In addition, Borrower will pay
regular monthly payments of all accrued unpaid interest due as of each payment
date, beginning July 2, 2006, with all subsequent interest payments to be due on
the same day of each month after that. Borrower’s final payment due February 2,
2008, will be for all principal and all accrued interest not yet paid.

VARIABLE INTEREST RATE, The interest rate on this Agreement is subject to change
from time to time based on changes in an independent index which is the Prime
Rate as published in the Wall Street Journal (the “Index”). The Index is not
necessarily the lowest rate charged by Lender on its loans. If the Index becomes
unavailable during the term of this loan, Lender may designate a substitute
index after notice to Borrower. Lender will tell Borrower the current Index rate
upon Borrower’s request. The interest rate change will not occur more often than
each day. Borrower understands that Lender may make loans based on other rates
as well. The Index currently is 8.000% per annum. The interest rate to be
applied to the unpaid principal balance of the Note will be at a rate equal to
the Index, resulting in an initial rate of 8.000% per annum. NOTICE: Under no
circumstances will the interest rate on the Note be more than the maximum rate
allowed by applicable law.

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obiigation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER
AGREES TO THE TERMS OF THE AGREEMENT.

BORROWER:

 

RAINMAKER SYSTEMS, INC.

By:

 

/s/ Steve Valenzuela

  Authorized Signer for RAINMAKER SYSTEMS, INC.

Date: 7/6/06



--------------------------------------------------------------------------------

DISBURSEMENT REQUEST AND AUTHORIZATION

 

Principal

   Loan Date    Maturity    Loan No    Call / Coll    Account    Officer   
Initials

$1,666,672.00

   06-29-2006    02-02-2008    258904       0000002589-01    310    M K

References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.

Any item above containing “* * *” has been omitted due to text length
limitations.

 

Borrower:   

RAINMAKER SYSTEMS, INC.

900 E. HAMILTON AVENUE, SUITE 400 CAMPBELL, CA 95008

   Lender:   

BRIDGE BANK, National Association

55 Almaden Boulevard

Suite 100

San Jose, CA 95113

LOAN TYPE. This is a Variable Rate Nondisclosable Loan to a Corporation for
$1,666,672.00 due on February 2, 2008. The reference rate (Prime Rate as
published in the Wall Street Journal, currently 8.000%), resulting in an initial
rate of 8.000.

PRIMARY PURPOSE OF LOAN. The primary purpose of this loan is for:

¨  Personal, Family, or Household Purposes or Personal Investment.

x  Business (Including Real Estate Investment).

SPECIFIC PURPOSE. The specific purpose of this loan is: REDUCE INTEREST RATE.

DISBURSEMENT INSTRUCTIONS. Borrower understands that no loan proceeds will be
disbursed until all of Lender’s conditions for making the loan have been
satisfied. Please disburse the loan proceeds of $1,666,672.00 as follows:

 

Other Disbursements:

  

$1,666,672.00 Outstanding principal balance

   $ 1,666,672.00       

Note Principal:

   $ 1,666,672.00

AUTOMATIC PAYMENTS. Borrower hereby authorizes Lender automatically to deduct
from Borrower’s account, numbered 101032936, the amount of any loan payment. If
the funds in the account are insufficient to cover any payment, Lender shall not
be obligated to advance funds to cover the payment. At any time and for any
reason, Borrower or Lender may voluntarily terminate Automatic Payments.

FINANCIAL CONDITION. BY SIGNING THIS AUTHORIZATION, BORROWER REPRESENTS AND
WARRANTS TO LENDER THAT THE INFORMATION PROVIDED ABOVE IS TRUE AND CORRECT AND
THAT THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN BORROWER’S FINANCIAL CONDITION
AS DISCLOSED IN BORROWER’S MOST RECENT FINANCIAL STATEMENT TO LENDER. THIS
AUTHORIZATION IS DATED JUNE 29, 2006.

BORROWER:

 

RAINMAKER SYSTEMS, INC.

By:

 

/s/ Steve Valenzuela

  Authorized Signer for RAINMAKER SYSTEMS, INC.

Date: 7/6/06



--------------------------------------------------------------------------------

CHANGE IN TERMS AGREEMENT

 

Principal

   Loan Date    Maturity    Loan No    Call / Coll    Account    Officer   
Initials

$1,000,000.08

   06-29-2006    06-14-2008    258905       0000002589-01    310    M K

References in the shaded area are for Lender’ s use only and do not limit the
applicability of this document to any particular loan or item.

Any item above containing “* * *” has been omitted due to text length
limitations.

 

Borrower:   

RAINMAKER SYSTEMS, INC

900 E. HAMILTON AVENUE, SUITE 400 CAMPBELL, CA 95008

   Lender:   

BRIDGE BANK, National Association

55 Almaden Boulevard

Suite 100

San Jose, CA 95113

 

Principal Amount: $1,000,000.08    Initial Rate: 8.000%    Date of Agreement:
June 29, 2006

DESCRIPTION OF EXISTING INDEBTEDNESS. A loan evidenced by that certain
Promissory Note #258905 (“Note”) dated June 14, 2005 in the original principal
amount of One Million Five Hundred Thousand And 00/100 Dollars ($1,500,000.00)
and any and all modifications thereafter. The outstanding principal balance due
under the Note, as of the date of this Agreement, is $1,000,000.08.

DESCRIPTION OF CHANGE IN TERMS. The Note is hereby amended and restated as
follows:.

PAYMENT. Borrower will pay this loan in 23 principal payments of $41,666.66 each
and one final principal and interest payment of $41,953.94. Borrower’s first
principal payment is due July 14, 2006, and all subsequent principal payments
are due on the same day of each month after that. In addition, Borrower will pay
regular monthly payments of all accrued unpaid interest due as of each payment
date, beginning July 14, 2006, with all subsequent interest payments to be due
on the same day of each month after that. Borrower’s final payment due June 14,
2008, will be for all principal and all accrued interest not yet paid.

VARIABLE INTEREST RATE. The interest rate on this Agreement is subject to change
from time to time based on changes in an independent index which is the Prime
Rate as published in the Wall Street Journal (the “Index”). The Index is not
necessarily the lowest rate charged by Lender on its loans. If the Index becomes
unavailable during the term of this loan, Lender may designate a substitute
index after notice to Borrower. Lender will tell Borrower the current Index rate
upon Borrower’s request. The interest rate change will not occur more often than
each day. Borrower understands that Lender may make loans based on other rates
as well. The Index currently is 8.000% per annum. The interest rate to be
applied to the unpaid principal balance of the Note will be at a rate equal to
the Index, resulting in an initial rate of 8.000% per annum. NOTICE: Under no
circumstances will the interest rate on the Note be more than the maximum rate
allowed by applicable law.

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER
AGREES TO THE TERMS OF THE AGREEMENT.

BORROWER:

 

RAINMAKER SYSTEMS, INC.

By:

 

/s/ Steve Valenzuela

  Authorized Signer for RAINMAKER SYSTEMS, INC.

Date: 7/6/06



--------------------------------------------------------------------------------

DISBURSEMENT REQUEST AND AUTHORIZATION

 

Principal

   Loan Date    Maturity    Loan No    Call / Coll    Account    Officer   
Initials

$1,000,000.08

   06-29-2006    06-14-2008    258905       0000002589-01    310    M K

References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.

Any item above containing “* * *” has been omitted due to text length
limitations.

 

Borrower:   

RAINMAKER SYSTEMS, INC

900 E. HAMILTON AVENUE, SUITE 400 CAMPBELL, CA 95008

   Lender:   

BRIDGE BANK, National Association

55 Almaden Boulevard

Suite 100

San Jose, CA 95113

LOAN TYPE. This is a Variable Rate Nondisclosable Loan to a Corporation for
$1,000,000.08 due on June 14, 2008. The reference rate (Prime Rate as published
in the Wall Street Journal, currently 8.000%), resulting in an initial rate of
8.000.

PRIMARY PURPOSE OF LOAN. The primary purpose of this loan is for:

¨  Personal, Family, or Household Purposes or Personal Investment.

x  Business (Including Real Estate Investment.

SPECIFIC PURPOSE. The specific purpose of this loan is: REDUCE INTEREST RATE.

DISBURSEMENT INSTRUCTIONS. Borrower understands that no loan proceeds will be
disbursed until all of Lender’s conditions for making the loan have been
satisfied. Please disburse the loan proceeds of $51,000,000.08 as follows:

 

Other Disbursements:

  

$1,000,000.08 Outstanding principal balance

   $ 1,000,000.08       

Note Principal:

   $ 1,000,000.08

AUTOMATIC PAYMENTS. Borrower hereby authorizes Lander automatically to deduct
from Borrower’s account, numbered 101032936, the amount of any loan payment. If
the funds in the account are insufficient to cover any payment, Lender shall not
be obligated to advance funds to cover the payment. At any time and for any
reason, Borrower or Lender may voluntarily terminate Automatic Payments.

FINANCIAL CONDITION. BY SIGNING THIS AUTHORIZATION, BORROWER REPRESENTS AND
WARRANTS TO LENDER THAT THE INFORMATION PROVIDED ABOVE IS TRUE AND CORRECT AND
THAT THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN BORROWER’S FINANCIAL CONDITION
AS DISCLOSED IN BORROWER’S MOST RECENT FINANCIAL STATEMENT TO LENDER. THIS
AUTHORIZATION IS DATED JUNE 29, 2006.

BORROWER:

 

RAINMAKER SYSTEMS, INC.

By:

 

/s/ Steve Valenzuela

  Authorized Signer for RAINMAKER SYSTEMS, INC.

Date: 7/6/06